Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 07/29/2021.
 	Claims 1-12 are pending in this application.  Claims 10-12 have been added, claim 9 has been amended. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat No. 7,483,028), in view of Gilbert et al. (US Pub. No. 2016/0371868 -  hereafter Gilbert_868).
As to claims 1, 5, 9, Wong teaches a method for propagating changes in a set of files, the method comprises:
generating (i.e. generating a graphical representation of the connected diagram, col. 4, lines 54-62), by the processor, an underlying model element (i.e. A connected diagram application according to embodiments may dynamically modify a stem length and width, an end-shape, and a size of the end-shape as illustrated, col. 12, lines 23-29) corresponding to a diagram element (i.e. connectors in Fig. 3 and Figs. 9A, 9B; text box, col. 7, lines 11-14), wherein the diagram elements is generated over a drawing canvas (i.e. the connector is drawn on the canvas along with other resized and repositioned objects and connectors if any, col. 11, lines 56-60; the text box blends with a canvas, See Claim 13) of a file (i.e. the connector definition file, col. 11, lines 24-30; Text 220 includes object content 224 and connector content 222 ... Connector content may also include text, images ... Connector content 222 may also be provided one at a time as each connector is generated in the connected diagram by typing onto the canvas, col. 5, lines 32-48) from a set of files (i.e. Object Relation 214, Property Modifications 212, Text 220, Connecter Database 230, Object Database 240, Other Features Database 250, Properties DBs 232, 242, 252 in Fig. 2), wherein the set of files are associated with a freeform design tool (i.e. a diagram application, col. 9, line 58 to col. 10, line 5), wherein the underlying model element represents characteristics features (i.e. Positioning and shaping of text boxes, col. 12, lines 11-17; connector definition may include properties such as dimensions, background and/or border color, appearance-related properties, col. 10, lines 57-63; font type, size, and color of connector text boxes, col. 5, lines 24-31; shapes of connectors are selectable among a number of available shapes such as filled circles, empty circles, squares, and the like, col. 6, lines 22-35) associated with the diagram element (i.e. text boxes, col. 12, lines 11-17; Changing font type, size, and color of connector text boxes individually or for all connectors is an example of property modifications 212, col. 5, lines 24-31; shapes of connectors are selectable among a number of available shapes such as filled circles, empty circles, squares, and the like, col. 6, lines 22-35), and wherein the set of files and the underlying model element (i.e. properties database 232 may include information associated with any customization and other changes to the properties of the 1D and 2D connectors, col. 5, lines 49-65) are stored in a repository (i.e. Object Relation 214, Property Modifications 212, Text 220, Connecter Database 230, Object Database 240, Other Features Database 250, Properties DBs 232, 242, 252 in Fig. 2 properties database 232 may include information associated with any customization and other changes to the properties of the 1D and 2D connectors, col. 5, lines 49-65);
identifying (i.e. a user s enabled to select among a variety of object and connector placement options to fit their need, col. 8, lines 36-42; connector properties are applied. Connector properties may be retrieved from a separate database or be stored along with connector definitions such as in an XML definition file, col. 11, lines 24-30), by the processor, a subset of files (i.e. the connector definition file, col. 10, lines 57-63; connecter properties is included in a pre-packaged format, col. 5, line 66 to col. 6, line 15) from a set of files with the diagram element, wherein the diagram element is replicated (i.e. connector, and other features information may be provided in a pre-packaged format, the user may be enabled to add, delete, or modify part or all of this information in addition to having the ability to modify individual elements as the diagram is being generated, col. 5, line 66 to col. 6, line 15) in the subset of files from the set of files (i.e. Connector properties may be stored along with connector definitions such as in an XML definition file, col. 11, lines 24-30);
maintaining (i.e. connector properties are applied. Connector properties may be retrieved from a separate database or be stored along with connector definitions such as in an XML definition file, col. 11, lines 24-30), by the processor, a correlation data (i.e. Connector dimensions may be determined through a vector calculation based on the optimal routing of the connectors between connection points, col. 11, lines 61-65) corresponding to each file (i.e. connector definition file, col. 11, lines 24-30) from the subset of files, and the underlying model element (i.e. Changes to the 2D connectors may be performed when a relationship between the objects of the connected diagram is modified by the user, col. 12, lines 36-47);
	detecting (i.e. Properties of content such as its margins, size, justification, and the like, are included in diagram definition, and are adjusted  when a stem length, stem width, direction of a 2D connector are modified, col. 12, lines 36-47), by the processor, change in the diagram element associated a target file from the subset of files (i.e. Properties of content such as its margins, size, justification, and the like, are included in diagram definition, col. 12, lines 46-47; connector, and other features information may be provided in a pre-packaged format, the user may be enabled to add, delete, or modify part or all of this information in addition to having the ability to modify individual elements as the diagram is being generated, col. 5, line 66 to col. 6, line 15);
updating (i.e. Changes to the 2D connectors may be performed when a relationship between the objects of the connected diagram is modified by the user ... Properties of content such as its margins, size, justification, and the like, are included in diagram definition, and are adjusted when a stem length, stem width, direction of a 2D connector are modified. Moreover, content properties may also be preserved by the application when the 2D connector is converted to a corresponding 1D connector (as shown in the figure) by user action, col. 12, lines 36-47), by the processor, the underlying model element to generate an updated underlying model element based on the change in the diagram element associated with a target file (i.e. Properties of content such as its margins, size, justification, and the like, are included in diagram definition, col. 12, lines 46-47); and
(i.e. Properties of content such as its margins, size, justification, and the like, are included in diagram definition, and are adjusted when a stem length, stem width, direction of a 2D connector are modified. Moreover, content properties may also be preserved by the application, col. 12, lines 36-47), by the processor, one or more files from the subset of files based on the correlation data and the updated underlying model element thereby propagating changes (i.e. content properties may also be preserved by the application, col. 12, lines 36-47) in a set of files (i.e. properties database 232 may include information associated with any customization and other changes to the properties of the 1D and 2D connectors, col. 5, lines 49-65).
Wong implicitly teaches the term “underlying” (an underlying model element corresponding to a diagram element) as a shape, a size, an end-shape, and content properties of 2D connectors (i.e. a shape, a size, an end-shape, and content properties of 2D connectors are dynamically modified according to a change of the shape or the size of the connector, col. 1, lines 45-50).
Wong does not clearly state this term.
Gilbert_868 teaches this term (i.e. determining a visual diagram that will best teach or convey the underlying information, [0003]).
It would have been obvious to one of ordinary skill of the art having the teaching of Wong, Gilbert_868 before the effective filing date of the claimed invention to modify the system of Wong to include the limitations as taught by Gilbert_868. One of ordinary skill in the art would be motivated to make this combination in order to receive one or more changes to the appearance to the graphic content in view of Gilbert_868 ([0006-0009]), as doing so would give the added benefit of automatically modify one or more 

As to claims 2, 6, Gilbert_868 teaches the method of claim 1, wherein the characteristic features comprise at least one of shape, size, color, or background of the diagram element (i.e. a determine operation 814 determines if the changes are to the graphical definitions, such as the presentation definition or the style definitions, [0086]).

As to claims 3, 7, Gilbert_868 teaches the method of claim 1, wherein the change in the diagram element corresponds to at least one of change in shape, size, colour, or background of the diagram element (i.e. A change in the format of the content can create changes in the hierarchy, [0085]).

As to claims 4, 8, Wong teaches the method of claim 1, wherein the correlation data is indicative of type of changes accepted by each file from the subset of files (i.e. objects, connectors, and other features of the connected diagram may have default properties. The user may be provided an opportunity to modify these properties for individual elements or groups of elements. Changing font type, size, and color of connector text boxes individually or for all connectors is an example of property modifications 212, col. 5, lines 24-31).

Claims 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pat No. 7,483,028), in view of Gilbert et al. (US Pub. No. 2016/0371868 , as applied to claims above, and further in view of Gilbert et al. (US Pub. No. 7,680,546 - hereafter Gilbert_546).
As to claims 10, 11, 12, Wong, Gilbert_868 do not teach the method of claim 1, wherein the underlying model element is generated when the diagram element is replicated by a user in a subset of files from the set of files using a copy paste operation.
Gilbert_546 teaches the underlying model element is generated (i.e. Each of the graphic elements is an executable object that includes a property or a variable that may be bound to an associated process entity ... when the graphic element is executed as part of the graphic display, col. 6, lines 29-51; after the graphic element is created at a system level and copied and loaded into a runtime environment or machine, the graphic element 192 may be bound separately to different data sources for different uses at different times, col. 28, lines 55-67) when the diagram element is replicated by a user in a subset of files from the set of files using a copy paste operation (i.e. a copy of one or more graphic elements 81, col. 14, lines 32-58; a graphic element 74 or a graphic display 76 may be copied or instantiated, and loaded onto the runtime machine, col. 15, lines 36-60; copy, paste, col. 34, lines 3-30; The vertical tank element 240 is a copy, col. 33, lines 3-34).
	Gilbert_546 further teaches:
the characteristic features associated with the diagram element is generated over the drawing canvas (i.e. FIG. 16 illustrates a portion of the main edit canvas 224 ... in which a vertical tank element 240 is shown as being placed ... The vertical tank element 240 is a copy, col. 33, lines 3-34; The defined panels may include a canvas panel which defines an area in which the user can explicitly position elements by coordinates relative to the canvas area, col. 20, lines 14-33).
detecting ... change in the diagram element associated a target file from the subset of files (i.e. changes made to the module class object may automatically cause these changes to propagate to those same elements within the associated display class objects, and these changes may then be propagated down to actual instantiated versions of graphic displays, col. 46, lines 33-67).
updating ... the underlying model element to generate an updated underlying model element based on the change in the diagram in the diagram element associated a target file (i.e. the configuration system may automatically change the references to the Loop within the graphic display to the new name, to thereby assure that the graphic display bindings are updated with the new name ... as stored within the configuration hierarchy, such as by placing a blue triangle next to the appropriate ones of the graphic displays icon, col. 46, lines 33-67); and
updating ... one or more files from the subset of files based on the correlation data and the updated underlying model element thereby propagating changes in a set of files (i.e. these changes may then be propagated down to actual instantiated versions of graphic displays, col. 46, lines 33-67; Of course, both graphical elements 74 and graphical displays 76 may be stored and accessed in various different categories, to make the creation of higher level display objects more simple to the user, col. 16, lines 11-24).
It would have been obvious to one of ordinary skill of the art having the teaching of Wong, Gilbert_868, Gilbert_546 before the effective filing date of the claimed .

Response to Arguments
	Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
a) Wong does teach “generation of an underlying model element corresponding to a diagram element.
As described in [0023] of the instant specification, “diagram element” is a text box, a geometrical shape of any other graphic element stored in the file.
“underlying model element” as described in [0023] of  the instant specification, is the characteristics (of the diagram element) such as shape, size, color, background of the diagram element.
Analogously, Wong teaches “diagram element” limitation equates to the term “text box” or “connector” of Wong, Fig. 3, Figs 9A, 9B, col. 6, lines 22-35; col. 7, line 11-14 (i.e. beginning and end-shapes of connectors are selectable among a number of available shapes such as filled circles, empty circles, squares, and the like. As shown in the figure, 1D connector 302 includes text box 351 at about its center as a default position, col. 6, lines 22-35; Examples 326, 328, and 330 show a straight, an elbow shaped, and a curved 2D connector with their respective text boxes. All of the above discussed text box placements and shapes are applicable to 2D connectors as well, col. 7, lines 11-14).
 	Wong teaches “underlying model element” as connecter properties (i.e. Connector properties may be stored along with connector definitions such as in an XML definition file, col. 11, lines 24-30; The user may be provided an opportunity to modify these properties for individual elements or groups of elements. Changing font type, size, and color of connector text boxes individually or for all connectors is an example of property modifications 212, col. 5, lines 24-31; shapes of connectors are selectable among a number of available shapes such as filled circles, empty circles, squares, and the like, col. 6, lines 22-35); or positioning and shaping of text boxes, col. 12, lines 11-17.
generating ... an underlying model element corresponding to a diagram element limitation equates to generating a graphical representation of the connected diagram (i.e. Diagram application 204 is arranged to receive a number of inputs ranging from objects and connectors to object relations, and to generate a graphical representation of the connected diagram a graphical representation of the connected diagram ... The representation may be provided in form of a file or group of files such as a graphics file, col. 4, line 54-62; Input folder 202 is a functional block that includes the information provided to diagram application 204 for laying out the diagram, col. 5, lines 8-15); or customizing the features of the connector (col. 12, lines 18-22). For example, determining, applying connector dimension based on a vector calculation, col. 11, lines 61-65.
	Notably, the newly amended limitation (generating… using a copy paste operation) is recited in the claims is recited in the new claims 10, 11, 12.

	b) Wong teaches the diagram elements is generated over a drawing canvas of a file limitation equates to the text box blends with a canvas, See Claim 13; or positioning, sizing the connectors on the canvas, col. 11, lines 39-47; or the connector is drawn on the canvas along with other resized and repositioned objects and connectors if any, col. 11, lines 56-60.
The characteristic features (associated with the diagram element) limitation equates to connector definition may include properties such as dimensions, background and/or border color, appearance-related properties, col. 10, lines 57-63; font type, size, and color of connector text boxes, col. 5, lines 24-31; shapes of connectors are selectable among a number of available shapes such as filled circles, empty circles, squares, and the like, col. 6, lines 22-35).
A file from set of files limitation equates to Text 220 of Wong, See Fig. 2 and col. 5, lines 32-48 (i.e. Text 220 includes object content 224 and connector content 222 ... Connector content may also include text, images ... Connector content 222 may also be provided one at a time as each connector is generated in the connected diagram by typing onto the canvas, col. 5, lines 32-48); or a file in the group of files such as a graphic file (i.e. The representation may be provided in form of a file or group of files such as a graphics file, col. 4, line 54-62).

c) Wong teaches the set of files and the underlying model element are stored in a repository limitation equates to Diagram application 204 is arranged to receive a number of inputs ranging from objects and connectors to object relations, and to generate a graphical representation of the connected diagram a graphical representation of the connected diagram ... The representation may be provided in form of a file or group of files such as a graphics file, col. 4, line 54-62; Input folder 202 is a functional block that includes the information provided to diagram application 204 for laying out the diagram, col. 5, lines 8-15; The generated representation is then provided to an output folder. The representation may be provided in form of a file or group of files such as a graphics file, col. 4, lines 54-62; or properties database 232 may include information associated with any customization and other changes to the properties of the 1D and 2D connectors, col. 5, lines 49-65.
The set of files and the underlying model element limitation equates to a graphic files, col. 4, lines 54-62; col. 5, lines 8-15; or to Object Relation 214, Property Modifications 212, Text 220, Connecter Database 230, Object Database 240, Other Features Database 250, Properties DBs 232, 242, 252 in Fig. 2.
A repository limitation equates to Object Relation 214, Property Modifications 212, Text 220, Connecter Database 230, Object Database 240, Other Features Database 250, Properties DBs 232, 242, 252 in Fig. 2 (i.e. properties database 232 may include information associated with any customization and other changes to the properties of the 1D and 2D connectors, col. 5, lines 49-65).
	A freeform design tool limitation equates to a connected diagram application (i.e. A connected diagram application according to embodiments may dynamically modify a stem length and width, an end-shape, and a size of the end-shape as illustrated, col. 12, lines 23-29); or a diagram application (i.e. FIG. 6B includes diagram 620 showing one embodiment of offset of a 2D connector between two objects as an example of customization by a diagram application, col. 9, line 58 to col. 10, line 5).

d) With respect to Applicant’s argument that the claimed invention discloses that the underlying model is generated when a diagram is replicated on the subset of files from the set of files, enabling a user to re-use diagram element across different files and changes made to the diagram element associated with the target file are applied to its copies automatically to ensure consistency and to save manual effort (Remarks, Page 12). Similarly, Wong teaches:
	“underlying model is generated when a diagram is replicated on the subset of files from the set of files” limitation equates to user defined shapes and placement options may be implemented automatically by the diagram application, col. 7, lines 36-42.
“enabling a user to re-use diagram element across different files and changes made to the diagram element associated with the target file are applied to its copies automatically to ensure consistency and to save manual effort” feature equates to Properties of content such as its margins, size, justification, and the like, are included in diagram definition, and are adjusted when a stem length, stem width, direction of a 2D connector are modified ... content properties may also be preserved by the application when the 2D connector is converted to a corresponding 1D connector, col. 12, lines 36-47.
enabling a user to re-use diagram element across different files feature equates to content properties may also be preserved by the application when the 2D connector is converted to a corresponding 1D connector, col. 12, lines 36-47.
the target file are applied to its copies automatically to ensure consistency and to save manual effort feature equates to characteristics of the text within text box 351 such as character size, spacing, and the like may be automatically determined based on stem length 354 of 1D connector 302, col. 6, lines 36-47.
As to claims 10, 11, 12, Gilbert_546 (New Ref) teaches:
	underlying model is generated when a diagram is replicated on the subset of files from the set of files limitation equates to after the graphic element is created at a system level and copied and loaded into a runtime environment or machine, the graphic element 192 may be bound separately to different data sources for different uses at different times, col. 28, lines 55-67.
	enabling a user to re-use diagram element across different files and changes made to the diagram element associated with the target file are applied to its copies automatically to ensure consistency and to save manual effort feature equate to download bindings may be performed automatically based on the configuration being performed by the user, which reduces the amount of work the user must perform manually to specify these bindings, col. 48, lines 31-55.
e) Wong teaches underlying model element is generated when the diagram element is replicated by a user in a subset of file from the set of files limitation equates to One category of information provided by the user is object relations 214. The user may provide object relations 214 in a text-based file such as an XML file, by selecting among available options in a User Interface (UI), etc. Object relations 214 define connections between elements of the connected diagram. For example, to generate an organizational chart, the user may provide hierarchical relations between members of an organization, col. 5, lines 16-23; any customization and changes to the connectors are stored in the properties database 232, col. 5, lines 49-56; a user the user may select the object from an object database using a drop-down menu, a separate window, a pop-up window, and the like, col. 10, lines 51-56.
	Underlying model element is generated limitation equates to generating an organizational chart as example, col. 5, lines 16-23; or generating a graphical representation of the connected diagram (i.e. Diagram application 204 is arranged to receive a number of inputs ranging from objects and connectors to object relations, and to generate a graphical representation of the connected diagram using layout rules 206. The generated representation is then provided to an output folder, col. 4, lines 54-62).
diagram element is replicated by a user in a subset of file from the set of files limitation equates to any customization and changes to the connectors are stored in the properties database 232, col. 5, lines 49-56.the connectors diagram included in the generated representation is then provided to an output folder, col. 4, lines 54-62.
A subset of file from the set of files limitation equates to the properties database, col. 5, lines 49-56 or the output folder stored the generated representation,

	The diagram element is replicated by a user limitation equates to one category of information provided by the user is object relations 214, col. 5, lines 16-23.
	The diagram element limitation equates to Object relations 214 define connections between elements of the connected diagram, col. 5, lines 16-23

f) Wong teaches detecting change in the diagram element associated with a target file limitation equates to Certain characteristics of the text such as margins, direction, offset, and the like may be modified accordingly, when the connector is changed. For example, upon changing the connector from a right-pointing arrow to a left-pointing arrow, the application may automatically modify text justification from left-justified to right-justified, col. 12, lines 30-35:
	A target file limitation equates to the application, col. 12, lines 30-35. Wong teaches:

g) Wong teaches updating ... the underlying model element to generate an updated underlying model element based on the change in the diagram in the diagram element associated a target file limitation equates to Properties of content such as its margins, size, justification, and the like, are included in diagram definition, and are adjusted  when a stem length, stem width, direction of a 2D connector are modified (i.e. Changes to the 2D connectors may be performed when a relationship between the objects of the connected diagram is modified by the user. For example, inserting a new member, removing an existing member, or changing the hierarchy of a member in an organization chart may result in one of the changes describe above. Properties of content such as its margins, size, justification, and the like, are included in diagram definition, and are adjusted when a stem length, stem width, direction of a 2D connector are modified. Moreover, content properties may also be preserved by the application when the 2D connector is converted to a corresponding 1D connector (as shown in the figure) by user action, col. 12, lines 36-47); or Properties of content such as its margins, size, justification, and the like, are included in diagram definition, and are adjusted, col. 12, lines 36-47.
based on the change in the diagram in the diagram element limitation equates to when a stem length, stem width, direction of a 2D connector are modified, col. 12, lines 36-47.
A target file limitation equates to a diagram definition (i.e. Properties of content such as its margins, size, justification, and the like, are included in diagram definition, col. 12, lines 46-47).

h) Wong teaches updating ... one or more files from the subset of files based on the correlation data and the updated underlying model element thereby propagating changes in a set of files limitation equates to Properties of content such as its margins, size, justification, and the like, are included in diagram definition, and are adjusted when a stem length, stem width, direction of a 2D connector are modified. Moreover, content properties may also be preserved by the application, col. 12, lines 36-47.                                                                                                              
Propagating changes in a set of files limitation equates to content properties
may also be preserved by the application, col. 12, lines 36-47; or any 
customization and other change to the properties stored in the database 232 (i.e. properties database 232 may include information associated with any customization and other changes to the properties of the 1D and 2D connectors, col. 5, lines 49-65).
Therefore, the claim language as presented is still read on by the cited references at the cited paragraph in the claim rejections. Applicant is encouraged to amend the claims in order to better reflect the core of the scope of the claim invention.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant’s disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153